                                  1   Robert J. Cassity (Nevada Bar No. 9779)
                                      Sydney R. Gambee (Nevada Bar No. 14201)
                                  2   HOLLAND & HART LLP
                                      9555 Hillwood Drive, 2nd Floor
                                  3   Las Vegas, NV 89134
                                      Phone: 702.669.4600
                                  4   Fax: 702.669.4650
                                      bcassity@hollandhart.com
                                  5   srgambee@hollandhart.com
                                  6   Attorneys for ConocoPhillips Alaska, Inc.
                                  7                              UNITED STATES DISTRICT COURT

                                  8                                        DISTRICT OF NEVADA

                                  9 CONOCOPHILLIPS ALASKA, INC.,                        Case No.:
                                 10                        Plaintiff,
                                                                                        COMPLAINT
                                 11 v.
                                                                                        JURY TRIAL DEMANDED
                                 12 FORREST WRIGHT; AMANDA WRIGHT;
9555 HILLWOOD DRIVE, 2ND FLOOR




                                    DAVID BENEFIELD; WRIGHT CAPITAL
                                 13 INVESTMENTS, LLC; and DB OILFIELD
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                    SUPPORT SERVICES,
                                 14
                                                    Defendants.
                                 15

                                 16

                                 17          Plaintiff ConocoPhillips Alaska Inc. (“ConocoPhillips”), by and through its undersigned
                                 18   counsel, for its complaint against Defendants Forrest Wright (“Forrest”), Amanda Wright
                                 19   (“Amanda”), David Benefield (“David”), Wright Capital Investments, LLC (“Wright Capital
                                 20   Investments”), and DB Oilfield Support Services (“DB Oilfield Support Services,” collectively,
                                 21   “Defendants”), alleges as follows:
                                 22                                     NATURE OF THIS ACTION
                                 23          Forrest Wright, an employee of ConocoPhillips, defrauded his employer out of millions
                                 24   of dollars by securing payments for non-existent goods and services from ConocoPhillips to
                                 25   companies he and/or his co-conspirators controlled. The scheme extended over many months
                                 26   and many separate invoices, and there are likely ongoing plans to continue the scheme, through
                                 27   more fake companies and fraudulent invoices. Forrest Wright and Amanda Wright transferred
                                 28   several million dollars of stolen money across state lines from Alaska to Nevada and used it to
                                                                           1
                                         Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 1 of 21
                                  1   form a wholly owned Nevada company which then purchased real estate and potentially other
                                  2   property in Nevada. More particularly, ConocoPhillips alleges and complains as follows:
                                  3                                              PARTIES
                                  4          1.      Plaintiff ConocoPhillips is a corporation organized and in good standing under
                                  5   the laws of the State of Alaska with its principal place of business in Anchorage, Alaska.
                                  6          2.      Defendant Forrest Wright is a resident of Anchorage, Alaska.
                                  7          3.      Defendant Amanda Wright is a resident of Anchorage, Alaska.
                                  8          4.      Upon information and belief, Forrest and Amanda Wright are husband and wife.
                                  9          5.      Defendant Wright Capital Investments, LLC is a limited liability company
                                 10   organized in the State of Nevada, wholly owned by Forrest Wright and Amanda Wright.
                                 11          6.      Upon information and belief, Defendant DB Oilfield Support Services is an
                                 12   unincorporated entity that holds Alaska business license number 2086140. It represents itself to
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   be located in Webber Falls, OK, and to be owned by David Benefield.
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14          7.      Defendant David Benefield represented himself to ConocoPhillips to be the
                                 15   president of DB Oilfield Support Services and that he lives in Fairbanks, Alaska. Upon
                                 16   information and belief, David Benefield is the father of Amanda Wright.
                                 17          8.      Non-party co-conspirator Nathan Keays is an Anchorage Police Officer, and a
                                 18   resident of Anchorage, Alaska.
                                 19          9.      Non-party co-conspirator Kelly Keays is resident of Anchorage, Alaska. Upon
                                 20   information and belief, Nathan Keays and Kelly Keays are husband and wife.
                                 21          10.     Non-party co-conspirator Eco Edge Armoring, LLC (“Eco Edge”) is a limited-
                                 22   liability company organized under the laws of the State of Alaska and owned and managed by
                                 23   Nathan Keays and Kelly Keays.
                                 24                                  JURISDICTION AND VENUE
                                 25          11.     Jurisdiction in this court is proper under 18 U.S.C. § 1964, 28 U.S.C. § 1331, and
                                 26   28 U.S.C. § 1367(a).
                                 27

                                 28

                                                                          2
                                        Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 2 of 21
                                  1          12.     Venue is proper in this judicial under 28 U.S.C. § 1391 because a substantial part
                                  2   of the events or omissions giving rise to the claims occurred in Nevada and a substantial part of
                                  3   the property that is the subject of the action is situated in Nevada.
                                  4                   FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
                                  5                                              Background
                                  6          13.     At the times relevant to this Complaint, Forrest Wright was employed in
                                  7   Anchorage, Alaska by ConocoPhillips as a Senior Drilling and Wells Planner.
                                  8          14.     In his position as Senior Drilling and Wells Planner, Forrest Wright had the
                                  9   authority to propose suppliers to become “approved vendors” for ConocoPhillips. Forrest Wright
                                 10   held a position of confidence and trust with ConocoPhillips such that he could influence other
                                 11   employees at ConocoPhillips to approve such proposed supplies as approved vendors. Only
                                 12   approved vendors can sell materials and provide services to ConocoPhillips.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13          15.     In his position as Senior Drilling and Wells Planner, Forrest Wright had the
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   authority to requisition materials and services for purchase and use by ConocoPhillips. Forrest
                                 15   Wright held a position of confidence and trust with ConocoPhillips such that he could influence
                                 16   other employees at ConocoPhillips to approve such materials and services for purchase and use
                                 17   by ConocoPhillips.
                                 18          16.     Forrest Wright and Amanda Wright conspired among themselves and with others
                                 19   to defraud ConocoPhillips and embezzle monies from ConocoPhillips. The conspiracy involved
                                 20   having Forrest Wright propose two businesses—DB Oilfield Support Services and Eco Edge
                                 21   Armoring, LLC (“Eco Edge”)—to be approved as vendors to ConocoPhillips and submit
                                 22   fraudulent information to obtain such approval. DB Oilfield Support Services was purportedly
                                 23   owned by David Benefield, who is Amanda Wright’s father. Eco Edge was owned and
                                 24   controlled by Nathan Keays and Kelly Keays.
                                 25          17.     Forrest Wright, with the assistance of the other co-conspirators/Defendants,
                                 26   arranged for bids to be submitted to ConocoPhillips from DB Oilfield Support Services for pipe
                                 27   racks, inspection shelters, and other goods. Forrest Wright, with the assistance of the other co-
                                 28   conspirators/defendants also arranged for bids to be submitted to ConocoPhillips from Eco Edge

                                                                          3
                                        Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 3 of 21
                                  1   to provide materials and services to ConocoPhillips. Forrest Wright and the other Defendants
                                  2   and co-conspirators knew that the materials and goods did not exist and would never be provided,
                                  3   and that the services would never be provided.
                                  4          18.     After DB Oilfield Support Services and Eco Edge became approved vendors and
                                  5   Forrest Wright arranged for ConocoPhillips to issue purchase orders for materials and services,
                                  6   DB Oilfield Support Services and Eco Edge then submitted invoices for work never performed
                                  7   and/or goods never delivered. Forrest Wright, through fraud and misrepresentation, convinced
                                  8   others at ConocoPhillips to approve payment of the invoices.
                                  9                                            Payments to Eco Edge
                                 10          19.     On or around February 26, 2019, Forrest Wright proposed Eco Edge become an
                                 11   approved vendor to ConocoPhillips.
                                 12          20.     On March 1, 2019, Nathan Keays wrote an email to Forrest Wright proposing that
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   Eco Edge be hired to perform pipe inspection services for ConocoPhillips at the Fairbanks
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   railroad yard, at a rate of $2,075 per day.
                                 15          21.     Upon information and belief, Forrest Wright knew that Eco Edge never intended
                                 16   to provide pipe inspection services for ConocoPhillips.
                                 17          22.     Beginning on March 1, 2019, Forrest Wright stated in emails to other
                                 18   ConocoPhillips employees that the contract terms for Eco Edge should be for 1 year “so we don’t
                                 19   have to keep re-doing it,” and sought to expedite the process for getting Eco Edge set up as a
                                 20   vendor. Forrest Wright divided up the tasks associated with onboarding Eco Edge as a vendor
                                 21   among various ConocoPhillips employees.
                                 22          23.     In an email to ConocoPhillips employee Chip Alvord on March 4, 2019, Forrest
                                 23   Wright represented that:
                                 24                  With all the activity in Alpine and Exploration our guys are getting
                                                     torn trying to run between 100% pad and coordinate the drop off of
                                 25                  loads from Alpine and Fairbanks to NES. Can we get someone over
                                                     there for a very short time…obviously no folks with targets on their
                                 26                  backs, will be very cheap just need someone to point where the loads
                                                     will be going, Dan will line them out every morning.
                                 27

                                 28

                                                                          4
                                        Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 4 of 21
                                  1           24.    Upon receiving approval from Chip Alvord to “go ahead and get them,” Forrest
                                  2   Wright obtained approval from ConocoPhillips to hire Eco Edge at the rate of $2,075 per day.
                                  3           25.    Between March 11, 2019 and October 1, 2019, Eco Edge submitted eight separate
                                  4   invoices for pipe inspection services totaling $439,930.
                                  5           26.    Eco Edge provided no services for ConocoPhillips at the Fairbanks railroad yard
                                  6   or at any railroad yard. Employees of the Alaska Railroad state that they never heard of Eco Edge
                                  7   or encountered any individuals performing the services that Eco Edge was supposed to be
                                  8   providing.
                                  9           27.    Upon information and belief, Forrest Wright knew that no pipe inspection
                                 10   services had been provided to ConocoPhillips by Eco Edge.
                                 11           28.    Nevertheless, Forrest Wright, through fraud and misrepresentation, convinced
                                 12   others at ConocoPhillips to approve payment of the invoices for pipe inspection services.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13           29.    On April 14, 2019, Nathan Keays wrote an email to Forrest Wright stating that
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   Eco Edge had available 11,000 feet of 22” joints (retainer) 1 made by Sumitomo Corporation that
                                 15   his supplier had at “liquidation” prices of $88.5/foot. Nathan Keays stated the pipe was located
                                 16   at Unique Machine in Anchorage, a subsidiary of Sumitomo Corporation.
                                 17           30.    Forrest Wright and Nathan Keays created email exchanges on or around April 14,
                                 18   2019 purporting to set up times to view the pipe at Unique Machine, with Nathan Keays claiming
                                 19   to discuss the same with Unique Machine’s President, Chris Shumate.
                                 20           31.    Chris Shumate has never heard of the term “joint retainer,” and Unique Machine
                                 21   does not and never did have 11,000 feet of 22” joints. That amount of pipe would be
                                 22   approximately 44 truckloads, an amount Unique Machine employees surely would have noticed.
                                 23   And Sumitomo Corporation does not make 22” joints of the type Eco Edge claimed to have
                                 24   available.
                                 25           32.    Despite knowing the pipe did not exist, Forrest Wright proposed to
                                 26   ConocoPhillips that ConocoPhillips purchase the 22” joints from Eco Edge.
                                 27
                                      1
                                        “Joint” is the industry term for a 44-foot length of pipe. “Joint retainer” is not a known term in
                                 28   the oil industry.

                                                                            5
                                          Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 5 of 21
                                  1          33.      To convince ConocoPhillips to purchase the 22” joints from Eco Edge, Forrest
                                  2   Wright created a fictitious email exchange with Pat Hanley, president of Cal IV Pipe, Inc. This
                                  3   exchange purported to show Mr. Hanley quoting a price of $225/ft for the same type of joints
                                  4   from the same manufacturer.
                                  5          34.      Forrest Wright created pressure on ConocoPhillips to approve the purchase of the
                                  6   22” pipe. For instance, Forrest Wright stated in email to ConocoPhillips employee Shon
                                  7   Robinson that “22” seamless pipe is only manufactured in 3 places in the world, none of which
                                  8   is in North America. Lead times are over a year long.” Forrest also stated that “[o]ne of our
                                  9   suppliers found) [sic] 16,600ft of 22” .750” casing that is Sumitomo made (good quality).”
                                 10   Forrest further described the price offered by Eco Edge as “[a] huge savings,” and asked to move
                                 11   forward with the purchase. Forrest Wright further stated via email on April 15, 2019 to
                                 12   ConocoPhillips employee Charles Chapman “the fact is that we will not be able to find 22” this
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   cheap again.”
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14          35.      Upon information and belief, Forrest Wright knew that Eco Edge never intended
                                 15   to deliver any 22” joints to ConocoPhillips.
                                 16          36.      Eco Edge submitted two invoices to ConocoPhillips for selling and delivering the
                                 17   non-existent 22” pipe, in the amounts of $974,474 and $495,600.
                                 18          37.      Forrest   Wright,   through    fraud   and   misrepresentation,   including   the
                                 19   communications reproduced above and others, convinced others at ConocoPhillips to approve
                                 20   payment of those invoices and others.
                                 21          38.      Even recently, Eco Edge has continued to submit fraudulent time sheets for
                                 22   purported work done in an attempt to get paid on outstanding invoices.
                                 23          39.      The following payments were made from ConocoPhillips to Eco Edge. There are
                                 24   other invoices pending which ConocoPhillips has not paid. There may be others not listed here:
                                 25    Payment Doc#             Invoice Date             Date Paid               Amount
                                       2200012108               4/9/2019                 4/15/2019               10,375.00
                                 26    2200013618               4/17/2019                4/22/2019               16,516.50
                                       2200014810               4/29/2019                5/3/2019                49,800.00
                                 27    2200014811               4/29/2019                5/3/2019                49,500.00
                                       2200016610               5/13/2019                5/17/2019               320,000.00
                                 28

                                                                          6
                                        Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 6 of 21
                                  1    2200017350              5/16/2019                5/20/2019                974,473.50
                                       2200017351              5/16/2019                5/21/2019                495,600.00
                                  2    2200018301              5/23/2019                5/28/2019                98,430.00
                                       2200018749              5/29/2019                6/3/2019                 99,300.00
                                  3    2200018750              5/29/2019                6/3/2019                 82,500.00
                                       2200018751              5/29/2019                6/3/2019                 37,050.00
                                  4    2200019640              6/5/2019                 6/10/2019                42,900.00
                                       2200020890              6/13/2019                6/17/2019                41,250.00
                                  5    2200023100              7/2/2019                 7/8/2019                 124,775.00
                                       2200023101              7/2/2019                 7/8/2019                 60,450.00
                                  6    2200023102              7/2/2019                 7/8/2019                 60,450.00
                                  7    2200026549              7/30/2019                8/5/2019                 120,750.00
                                       2200028372              8/14/2019                8/19/2019                58,500.00
                                  8    2200030569              8/29/2019                9/3/2019                 185,225.00
                                       2200030570              8/29/2019                9/4/2019                 29,250.00
                                  9    2200034021              9/27/2019                10/3/2019                64,325.00
                                       2200034022              9/27/2019                10/3/2019                66,300.00
                                 10

                                 11                                Payments to DB Oilfield Support Services

                                 12          40.     In furtherance of the scheme to defraud ConocoPhillips, on April 23, 2019,
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   Forrest Wright sent an email to “David” at DB Oilfield Support Services asking about a pipe
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   racking system. Forrest Wright and “David” exchanged a series of emails purporting to be

                                 15   negotiations for the purchase of a pipe racking system. Upon information and belief, “David” is

                                 16   Defendant David Wayne Benefield—Amanda Wright’s father and Forrest Wright’s father-in-

                                 17   law.

                                 18          41.     On April 26, 2019, Forrest Wright proposed to ConocoPhillips that

                                 19   ConocoPhillips approve DB Oilfield Support Services to become an authorized vendor.

                                 20          42.     Over a period of months, beginning in April 2019, Forrest Wright directed

                                 21   various material personnel under him to create purchase requisitions for pipe, pipe racks and

                                 22   inspection equipment from DB Oilfield Support Services.

                                 23          43.     For instance, Forrest Wright and David Benefield created email exchanges on or

                                 24   around April 23, 2019 purportedly negotiating the price for the pipe racking system. Forrest sent

                                 25   an email to David requesting a quote for a pipe racking system, and David provided a quote

                                 26   including a price of $1.2 million. In response, Forrest asked if David and DB Oilfield Support

                                 27   Services would “consider $950K for the whole lot.” David responded asking Forrest to “meet

                                 28   [him] at $990k” because “[i]t would at least help cover [his] folks airfare lol!” David further

                                                                          7
                                        Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 7 of 21
                                  1   represented that “if this ends up being a go I’d like to start this project ASAP, I think we can
                                  2   beat a Jan deadline by a month or two.”
                                  3          44.      On May 6, 2019, Forrest forwarded this email exchange he and David created to
                                  4   ConocoPhillips employee Kurt Kegler as “justification” for approving purchase of the pipe
                                  5   racking system from DB Support Services.
                                  6          45.      On May 5, 2019, Forrest Wright sent to ConocoPhillips employee Dan Kouf an
                                  7   email asking Dan to create a request for certain racking system that Forrest claimed they were
                                  8   “having built by DB Oilfield Support Services.” In the email, Forrest represented:
                                  9                   SSI (for Bartlesville)- DB Oilfield Support Services has the patent
                                                      on this design. We D&W shopped around, and even comparable
                                 10                   products were higher priced, by $300,000 plus thousand dollars.
                                                      These racks are essential for our busiest ice road season in 20 plus
                                 11                   years. Please see attached summary, justification and quote for
                                                      $45K each $990K/Total FOB June 1st 2019 FOB Fairbanks RR.
                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                                      George is still getting settling [sic] in so please send to Bartlesville,
                                 13                   I can release when ready. Thanks!
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14                   Please attached this e-mail and the attachment to the Req.
                                 15          46.      On May 8, 2019, in response to an email request from ConocoPhillips employee
                                 16   Bonita Townsend to provide an “official quote from DB Oilfield Support Services,” Forrest
                                 17   attached a quote purportedly from DB Oilfield Support Services for the non-existent pipe racking
                                 18   system.
                                 19          47.      Forrest also vouched for DB Oilfield Support Services to obtain other approvals,
                                 20   including representations on July 25, 2019 to Charles Chapman, a ConocoPhillips employee,
                                 21   that “[t]hey are proven to deliver with no excuses. We need reliability and DB has proven that
                                 22   time/to=time again” and that “[t]his company is already in Fairbanks and is successfully working
                                 23   other projects for us. We need to stick with what works on this ERD rig, we can’t take any chance
                                 24   on quality or delivery.”
                                 25          48.      DB Oilfield Support Services submitted the following invoices to ConocoPhillips
                                 26   and received payment from ConocoPhillips on the following dates:
                                 27             Invoice #           Date                   Amount Paid            Date Paid
                                 28             1901                5/6/2019               $990,000               5/13/2019

                                                                          8
                                        Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 8 of 21
                                  1           1906                 5/6/2019              $990,000             5/13/2019
                                              1913                 5/9/2019              $990,000             5/20/2019
                                  2
                                              1922                 6/3/2019              $462,000             6/28/2019
                                  3           10012                8/23/2019             $716,000             8/23/2019

                                  4

                                  5          49.      The invoices submitted to ConocoPhillips by DB Oilfield Support Services were

                                  6   modified by Amanda Wright, meaning she, or someone logged into the computer as her, actually

                                  7   created and submitted the invoices.

                                  8          50.      The invoices from DB Oilfield Support Services were for adjustable pipe racks,

                                  9   cribbing, and inspection shelters to be used at the Fairbanks railroad yard for storage and

                                 10   inspection of pipe/.joints purchased by ConocoPhillips. Forrest Wright, through fraud and

                                 11   misrepresentation, including the communications reproduced above and others, convinced

                                 12   others at ConocoPhillips to approve payment of these and other invoices.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13          51.      There are no materials, tubing, cribbing, pipe racks, or inspection shelters
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   provided by DB Oilfield Support Services at the Fairbanks railyard or anywhere else that could

                                 15   be located by ConocoPhillips.

                                 16          52.      DB Oilfield Support Services has never delivered any materials or goods to

                                 17   ConocoPhillips.

                                 18          53.      DB Oilfield Support Services does not exist as a legal entity. DB Oilfield Support

                                 19   Services represented to ConocoPhillips that it is based in Webber Falls, OK.

                                 20          54.      DB Oilfield Support Services obtained an Alaska business license only three days

                                 21   before Forrest Wright proposed it as a vendor. The license names David Benefield as the owner

                                 22   of DB Oilfield Support Services.

                                 23          55.      The name of the vendor contact supplied by DB Oilfield Support Services to

                                 24   ConocoPhillips is David Wayne Benefield.

                                 25          56.      On April 27, 2019, the day after Forrest Wright requested DB Oilfield Support

                                 26   Services be approved as a vendor to ConocoPhillips, Forrest Wright initiated an email exchange

                                 27   from his ConocoPhillips office computer with the “Friendly Geek,” an individual offering

                                 28   computer/IT services. Forrest Wright hired the Friendly Geek to create organizational charts,

                                                                          9
                                        Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 9 of 21
                                  1   PowerPoint slideshow and a website for DB Oilfield Support Services. Forrest Wright informed
                                  2   the Friendly Geek that the website was to be “more for show than practicality.”
                                  3          57.        Upon information and belief, Forrest Wright knew that DB Oilfield Support
                                  4   Services was a fictional entity and knew that it never intended to provide any materials or goods
                                  5   to ConocoPhillips.
                                  6                                   Wright Capital Investments, LLC
                                  7          58.        Forrest Wright and Amanda Wright formed Wright Capital Investments, LLC, a
                                  8   Nevada limited liability company, on July 21, 2019.
                                  9          59.        Upon information and belief, in furtherance of the conspiracy, Forrest Wright,
                                 10   Amanda Wright, and/or David Wayne Benefield caused funds to be transferred from DB Oilfield
                                 11   Support Services in Alaska to Wright Capital Investments, LLC in Nevada.
                                 12          60.        In or around August of 2019, Forrest Wright and Amanda Wright, through Wright
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   Capital Investments, LLC, used some of the funds fraudulently obtained from ConocoPhillips to
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   purchase in whole or in part at least 17 separate properties in Las Vegas, NV with a total purchase
                                 15   price of $4,200,000.00. The Assessor’s Parcel Numbers and street addresses of those properties
                                 16   are as follows:
                                 17                a. APN 138-23-613-035
                                                      6233 Espinosa Avenue
                                 18                   Las Vegas, Nevada
                                 19                b. APN 138-24-115-006
                                                      5908 W Bartlett Avenue
                                 20                   Las Vegas, Nevada
                                 21                c. APN 138-25-112-019
                                                      1524 Saylor Way
                                 22                   Las Vegas, Nevada
                                 23                d. APN 138-25-114-057
                                                      1400 Saylor Way
                                 24                   Las Vegas, Nevada
                                 25                e. APN 138-25-312-008
                                                      5824 Iris Avenue
                                 26                   Las Vegas, Nevada
                                 27                f. APN 138-25-314-039
                                                      5821 Halifax Avenue
                                 28                   Las Vegas, Nevada
                                                                         10
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 10 of 21
                                  1                g. APN 138-34-711-027
                                                      716 Vincent Way
                                  2                   Las Vegas, Nevada
                                  3                h. APN 138-34-712-050
                                                      609 Cline Street
                                  4                   Las Vegas, Nevada
                                  5                i. APN 138-35-711-036
                                                      501 Slayton Drive
                                  6                   Las Vegas, Nevada
                                  7                j. APN 138-36-120-029
                                                      5420 Banjo Street
                                  8                   Las Vegas, Nevada
                                  9                k. APN 139-08-411-011
                                                      3602 Gold Sluice Avenue
                                 10                   North Las Vegas, Nevada
                                 11                l. APN 139-19-213-079
                                                      4609 Sawyer Avenue
                                 12                   Las Vegas, Nevada
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13                m. APN 139-29-714-050
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                      2149 Sleepy Court
                                 14                   Las Vegas, Nevada
                                 15                n. APN 139-30-318-007
                                                      721 Fairway Drive
                                 16                   Las Vegas, Nevada
                                 17                o. APN 140-22-314-028
                                                      1826 Green Acres Avenue
                                 18                   Las Vegas, Nevada
                                 19                p. APN 163-01-612-049
                                                      5201 Mountain View Drive
                                 20                   Las Vegas, Nevada
                                 21                q. APN 163-15-810-114
                                                      3973 Arrowood Drive
                                 22                   Las Vegas, Nevada
                                 23          61.      Between May 9 and May 13, 2019, Forrest Wright used interstate wire
                                 24   communications to communicate with JJ Lehr of American Realty Properties to arrange the
                                 25   purchase of real estate in Nevada with the funds embezzled from ConocoPhillips.
                                 26          62.      Between July 19 and August 5, 2019, Forrest Wright used interstate wire
                                 27   communications to communicate with Stephen Richards of Orange Realty Group of Las Vegas
                                 28

                                                                         11
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 11 of 21
                                  1   to arrange for property management of the real estate purchased in Nevada with the funds
                                  2   embezzled from ConocoPhillips.
                                  3          63.     In these communications, Forrest referred to the 17 Nevada properties as “income
                                  4   properties.”
                                  5                            ALASKA PROPERTY TRANSACTIONS
                                  6          64.     Nathan Keays purchased two garage condominium units in Eagle River, AK on
                                  7   October 8, 2019, legally described as:
                                  8                  Units 11 and 12, EAGLE RIVER GARAGES, as identified in the
                                                     declaration recorded May 22, 2019 in as Reception No. 2019-
                                  9                  016602-0, and amendments thereto and as shown on floor plans and
                                                     as-built survey filed under Plat No. 2019-43, in the office of the
                                 10                  Recorder for the Anchorage Recording District, Third Judicial
                                                     District, State of Alaska.
                                 11

                                 12   Nathan Keays paid cash for these properties. Upon information and belief, Nathan Keays used
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   funds embezzled or fraudulently obtained from ConocoPhillips to purchase these properties. A
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   sign on the door of Unit 11 described above says “Eco Edge Armoring, LLC.”

                                 15          65.     On or around October 26, 2019, Nathan and Kelly Keays paid off the $145,350

                                 16   mortgage on property that they owned, legally described as:

                                 17                  Unit 106, 79TH STREET GARAGETOWN PHASE 2, as identified
                                                     in the declaration recorded February 2, 2016 as Reception No. 2016-
                                 18                  004204-0, and amendments thereto and as shown on floor plans and
                                                     as-built survey filed under Plat No. 2016-17, in the office of the
                                 19                  Recorder for the Anchorage Recording District, Third Judicial
                                                     District, State of Alaska
                                 20

                                 21   Upon information and belief, the Keays used funds embezzled or fraudulently obtained from

                                 22   ConocoPhillips to pay off this mortgage.

                                 23          66.     On or around March 22, 2019, Forrest Wright and Amanda Wright purchased

                                 24   property in Anchorage AK, legally described as:

                                 25                  Unit 29 of BOSTON SQUARE CONDOMINIUMS, as shown on
                                                     the Floor Plans filed under Plat No. 2001-35, located in the
                                 26                  Anchorage Recording District, Third Judicial District, State of
                                                     Alaska and as described in the Declaration recorded March 17, 2000
                                 27                  in Book 3608 at Page 228 and Amendments thereto, if any.
                                 28

                                                                         12
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 12 of 21
                                  1   Upon information and belief Forrest Wright and Amanda Wright have used funds embezzled or
                                  2   fraudulently obtained from ConocoPhillips to make payments on the mortgage and/or maintain
                                  3   this property.
                                  4                    COUNT I: VIOLATION OF THE RACKETEER INFLUENCED AND
                                  5                               CORRUPT ORGANIZATIONS ACT (“RICO”)
                                  6           67.       The allegations contained in the preceding paragraphs are incorporated as if fully
                                  7   set forth herein.
                                  8           68.       ConocoPhillips has suffered injury by reason of Defendants’ racketeering
                                  9   activity.
                                 10           69.       Defendants’    conduct    constitutes   an   intentional   scheme    to   defraud
                                 11   ConocoPhillips.
                                 12           70.       Defendants acted together for the common purpose of embezzling money from
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   and defrauding ConocoPhillips.
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14           71.       The Defendants’ conduct in submitting false invoices, facilitating and receiving
                                 15   payment on the false invoices, transferring the funds from one state to another and attempting to
                                 16   launder the money through real estate purchases in Nevada, Alaska and elsewhere constitute
                                 17   racketeering activity as that term is defined in 18 U.S.C. § 1961.
                                 18           72.       Defendants’ conduct violated 18 U.S.C. § 1343 and 18 U.S.C. § 2314.
                                 19           73.       Defendants’ actions violated the National Stolen Property Act, 18 U.S.C. § 2314.
                                 20   Defendants transferred more than $4,000,000 across state lines, from Alaska to a Nevada limited
                                 21   liability company and used the funds to purchase real estate in Nevada.
                                 22           74.       Forrest Wright used interstate wire communications in furtherance of the illegal
                                 23   scheme in violation of 18 U.S.C. § 1343.
                                 24           75.       On May 8, 2019, Forrest Wright sent an email from his computer in Alaska to
                                 25   Bonita Townsend, a ConocoPhillips purchasing analyst in Houston and attached a sham
                                 26   quotation from DB Oilfield Support Services in order to have the purchase order for non-existent
                                 27   pipe racks approved by ConocoPhillips.
                                 28

                                                                         13
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 13 of 21
                                  1           76.      Forrest Wright used ConocoPhillips’ computer system to make fraudulent
                                  2   representations to ConocoPhillips employees located in Oklahoma.                Based on these
                                  3   misrepresentations and others, ConocoPhillips employees in Oklahoma approved and/or paid for
                                  4   the transactions with DB Oilfield Support Services and Eco Edge.
                                  5           77.      Between May 9 and May 13, 2019, Forrest Wright used interstate wire
                                  6   communications to communicate with JJ Lehr of American Realty Properties to arrange the
                                  7   purchase of real estate in Nevada with the funds embezzled from ConocoPhillips.
                                  8           78.      Between July 19 and August 5, 2019, Forrest Wright used interstate wire
                                  9   communications to communicate with Stephen Richards of Orange Realty Group of Las Vegas
                                 10   to arrange for property management of the real estate purchased in Nevada with the funds
                                 11   embezzled from ConocoPhillips.
                                 12           79.      Between May 9 and May 13, 2019, Forrest Wright used interstate wire
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   communications to communicate with JJ Lehr of American Realty Properties to arrange the
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   purchase of real estate in Nevada with the funds embezzled from ConocoPhillips.
                                 15           80.      Defendants’ conduct constitutes an open-ended scheme. Their criminal conduct
                                 16   will continue into the future. Nathan Keays of Eco Edge is still seeking payment on invoices
                                 17   submitted for work never performed and services never rendered.
                                 18           81.      Forrest Wright has built a new property management “business” based solely on
                                 19   the real estate purchased with the funds embezzled from ConocoPhillips and intends to continue
                                 20   his newfound property management “business” with the real estate purchased with the funds
                                 21   embezzled from ConocoPhillips. Upon information and belief, Forrest Wright intends to
                                 22   purchase more real estate properties with more embezzled funds in the future.
                                 23           82.      There is no evidence Defendants will cease their racketeering activity if Forrest
                                 24   Wright is not terminated from ConocoPhillips and their scheme interrupted by law enforcement
                                 25   and the Court.
                                 26           83.      The numerous separate invoices submitted by DB Oilfield Support Services and
                                 27   Eco Edge demonstrate that there was repetition of criminal activity in reality, not just the threat
                                 28   of repetition.

                                                                         14
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 14 of 21
                                  1           84.      Additional facts and information pertaining to the fraudulent scheme carried out
                                  2   by Defendants is solely within the possession of Defendants and are peculiarly within the
                                  3   Defendants’ knowledge. Defendants have not shared all material facts relating to their fraudulent
                                  4   scheme with ConocoPhillips, and as such, more facts may be forthcoming.
                                  5                                          COUNT II: FRAUD
                                  6           85.      The allegations contained in the preceding paragraphs are incorporated as if fully
                                  7   set forth herein
                                  8           86.      Defendants represented to ConocoPhillips that goods and services had been
                                  9   supplied to ConocoPhillips when they had not been supplied.
                                 10           87.      At the time Defendants presented invoices to ConocoPhillips Defendants knew
                                 11   that the goods and services for which they demanded payment had not been supplied.
                                 12           88.      At the time Defendant Forrest Wright, through fraud and misrepresentation,
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   provided incorrect and misleading facts to other ConocoPhillips employees to convince them to
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   approve as vendors DB Oilfield Support Services and Eco Edge and to authorize payment of the
                                 15   invoices referenced above, he knew that the goods and services had not been supplied to
                                 16   ConocoPhillips.
                                 17           89.      ConocoPhillips relied upon the representations made by Defendants and
                                 18   contained in the invoices and elsewhere and made payment to Defendants of at least
                                 19   $7,297,970.00.
                                 20           90.      ConocoPhillips has suffered direct monetary damages as the result of the fraud
                                 21   and misrepresentations made by Defendants.
                                 22           91.      Additional facts and information pertaining to the fraudulent scheme carried out
                                 23   by Defendants is solely within the possession of Defendants and are peculiarly within the
                                 24   Defendants’ knowledge. Defendants have not shared all material facts relating to their fraudulent
                                 25   scheme with ConocoPhillips, and as such, more facts may be forthcoming.
                                 26                                     COUNT III: CONVERSION
                                 27           92.      The allegations contained in the preceding paragraphs are incorporated as if fully
                                 28   set forth herein.

                                                                         15
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 15 of 21
                                  1           93.     ConocoPhillips is the rightful owner of the funds paid to Defendants for goods
                                  2   and services that were not provided.
                                  3           94.     Defendants intentionally engaged in a scheme to deprive ConocoPhillips of
                                  4   possession of the funds paid for goods and services that were not provided and wrongfully exert
                                  5   dominion over ConocoPhillips’ funds.
                                  6           95.     Defendants have deprived ConocoPhillips of the possession and use of at least
                                  7   $7,297,970.00, in derogation of ConocoPhillips’ rights in the funds.
                                  8           96.     ConocoPhillips has suffered damages in an amount no less than $7,297,970.00.
                                  9                               COUNT IV: UNJUST ENRICHMENT
                                 10           97.     The allegations contained in the preceding paragraphs are incorporated as if fully
                                 11   set forth herein.
                                 12           98.     Defendants received benefit in the form of payments from ConocoPhillips made
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   in reliance upon Defendants’ misrepresentations and fraud.
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14           99.     These payments came at the expense of ConocoPhillips. ConocoPhillips received
                                 15   nothing of value in return for the payments.
                                 16           100.    It is unjust for Defendants to retain the benefit of the payments, and Defendants
                                 17   should be required to disgorge and return the payments.
                                 18           101.    ConocoPhillips has suffered damages in an amount no less than $7,297,970.00.
                                 19                               COUNT V: CONSTRUCTIVE TRUST
                                 20           102.    The allegations contained in the preceding paragraphs are incorporated as if fully
                                 21   set forth herein.
                                 22           103.    A confidential relationship exists between ConocoPhillips and Forrest Wright.
                                 23   Forrest Wright, through his position of employment with ConocoPhillips, was entrusted with the
                                 24   authority to approve vendors and payments for certain invoices to vendors for ConocoPhillips.
                                 25   Forrest Wright violated that relationship of trust with ConocoPhillips when, through his
                                 26   misrepresentations and fraud, he embezzled and/or fraudulently obtained funds from
                                 27   ConocoPhillips for goods and services not actually provided/performed.
                                 28

                                                                         16
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 16 of 21
                                  1          104.    Any property interests Defendants hold in the embezzled and/or fraudulently
                                  2   obtained funds, and any assets maintained, purchased or obtained using the funds are held
                                  3   unfairly.
                                  4          105.    Any property interests Defendants hold in the embezzled and/or fraudulently
                                  5   obtained funds, and any assets purchased or obtained using the embezzled funds, were obtained
                                  6   by unjust, unconscionable and unlawful means.
                                  7          106.    Any property interests Defendants hold in the embezzled and/or fraudulently
                                  8   obtained funds, and any assets maintained, purchased or obtained using the embezzled funds
                                  9   rightly belongs to ConocoPhillips. ConocoPhillips has a good equitable claim to any assets that
                                 10   can be found to have been received by Defendants or obtained by them as a result of the funds
                                 11   embezzled from ConocoPhillips.
                                 12          107.    A constructive trust should be placed over all property interests in the embezzled
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   and/or fraudulently obtained funds and all property interests maintained, purchased or obtained
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   using embezzled and/or fraudulently obtained funds, and title and ownership conveyed back to
                                 15   ConocoPhillips, including, without limitation, the real property in Nevada as follows:
                                 16               a. APN 138-23-613-035
                                                     6233 Espinosa Avenue
                                 17                  Las Vegas, Nevada
                                 18               b. APN 138-24-115-006
                                                     5908 W Bartlett Avenue
                                 19                  Las Vegas, Nevada
                                 20               c. APN 138-25-112-019
                                                     1524 Saylor Way
                                 21                  Las Vegas, Nevada
                                 22               d. APN 138-25-114-057
                                                     1400 Saylor Way
                                 23                  Las Vegas, Nevada
                                 24               e. APN 138-25-312-008
                                                     5824 Iris Avenue
                                 25                  Las Vegas, Nevada
                                 26               f. APN 138-25-314-039
                                                     5821 Halifax Avenue
                                 27                  Las Vegas, Nevada
                                 28               g. APN 138-34-711-027

                                                                         17
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 17 of 21
                                  1                  716 Vincent Way
                                                     Las Vegas, Nevada
                                  2
                                                 h. APN 138-34-712-050
                                  3                 609 Cline Street
                                                    Las Vegas, Nevada
                                  4
                                                 i. APN 138-35-711-036
                                  5                 501 Slayton Drive
                                                    Las Vegas, Nevada
                                  6
                                                 j. APN 138-36-120-029
                                  7                 5420 Banjo Street
                                                    Las Vegas, Nevada
                                  8
                                                 k. APN 139-08-411-011
                                  9                 3602 Gold Sluice Avenue
                                                    North Las Vegas, Nevada
                                 10
                                                 l. APN 139-19-213-079
                                 11                 4609 Sawyer Avenue
                                                    Las Vegas, Nevada
                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                                 m. APN 139-29-714-050
                                 13                 2149 Sleepy Court
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                    Las Vegas, Nevada
                                 14
                                                 n. APN 139-30-318-007
                                 15                 721 Fairway Drive
                                                    Las Vegas, Nevada
                                 16
                                                 o. APN 140-22-314-028
                                 17                 1826 Green Acres Avenue
                                                    Las Vegas, Nevada
                                 18
                                                 p. APN 163-01-612-049
                                 19                 5201 Mountain View Drive
                                                    Las Vegas, Nevada
                                 20
                                                 q. APN 163-15-810-114
                                 21                 3973 Arrowood Drive
                                                    Las Vegas, Nevada
                                 22

                                 23          108.    Under the circumstances it would be inequitable to allow defendants to retain

                                 24   embezzled and/or fraudulently obtained funds from ConocoPhillips or any assets maintained,

                                 25   purchased or obtained with those funds. Therefore, a constructive trust should be imposed upon

                                 26   such funds and assets in favor of ConocoPhillips as beneficiary.

                                 27   ///

                                 28   ///

                                                                          18
                                        Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 18 of 21
                                  1                                  COUNT VI: CIVIL CONSPIRACY
                                  2           109.    The allegations contained in the preceding paragraphs are incorporated as if fully
                                  3   set forth herein.
                                  4           110.    Defendants acted in concert with the intent to accomplish an unlawful objective:
                                  5   to embezzle and/or fraudulently obtain funds from ConocoPhillips.
                                  6           111.    Defendants, through their action in concert, intended to harm ConocoPhillips by
                                  7   wrongfully depriving it of the embezzled and/or fraudulently obtained funds.
                                  8           112.    ConocoPhillips sustained damages in an amount no less than $7,297,970.00
                                  9   resulting from Defendants’ acts.
                                 10                                COUNT VII: CONCERT OF ACTION
                                 11           113.    The allegations contained in the preceding paragraphs are incorporated as if fully
                                 12   set forth herein.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13           114.    Defendants acted with one another to commit various torts, as detailed herein.
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14           115.    Defendants acted in concert or pursuant to a common design, to wit, the scheme
                                 15   to defraud and embezzle funds from ConocoPhillips, as detailed herein.
                                 16           116.    ConocoPhillips sustained damages in an amount no less than $7,297,970.00
                                 17   resulting from Defendants’ acts.
                                 18                              COUNT VIII: FRAUDULENT TRANSFER
                                 19           117.    The allegations contained in the preceding paragraphs are incorporated as if fully
                                 20   set forth herein.
                                 21           118.    ConocoPhillips is legally entitled to the funds embezzled by Defendants.
                                 22           119.    Defendants transferred the funds embezzled from ConocoPhillips to Wright
                                 23   Capital Investments with the actual intent to hinder, delay, or defraud ConocoPhillips.
                                 24           120.    Upon information and belief, Wright Capital Investments did not provide
                                 25   reasonably equivalent value in exchange for the transfer of the embezzled funds to Wright
                                 26   Capital Investments, and upon information and belief, Defendants are now unable to repay the
                                 27   embezzled funds to ConocoPhillips.
                                 28

                                                                         19
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 19 of 21
                                  1           121.    Upon information and belief, without receiving reasonably equivalent value in
                                  2   exchange for the transfer of the embezzled funds to Wright Capital Investments, Defendants
                                  3   knew or reasonably should have known that they would be unable to repay the embezzled funds
                                  4   to ConocoPhillips.
                                  5           122.    ConocoPhillips has suffered damages as a direct and proximate result of
                                  6   Defendants’ conduct.
                                  7           123.    Pursuant to NRS 112.210, ConocoPhillips is entitled to avoidance of the transfers
                                  8   to the extent necessary to satisfy its claims; attachment or garnishment against the assets
                                  9   transferred and properties acquired with embezzled funds; an injunction against further
                                 10   disposition by the Defendants or the assets transferred or the properties; and/or appointment of
                                 11   a receiver to take charge of the assets transferred and/or the real property.
                                 12           124.    Additional facts and information pertaining to the fraudulent scheme carried out
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   by Defendants is solely within the possession of Defendants and are peculiarly within the
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14   Defendants’ knowledge. Defendants have not shared all material facts relating to their fraudulent
                                 15   scheme with ConocoPhillips, and as such, more facts may be forthcoming.
                                 16                       COUNT IX: PIERCING THE CORPORATE VEIL/ALTER EGO
                                 17           125.    The allegations contained in the preceding paragraphs are incorporated as if fully
                                 18   set forth herein.
                                 19           126.    The corporate forms of DB Oilfield Support Services and Wright Capital
                                 20   Investments were influenced and governed by David Benefield, Forrest Wright, and/or Amanda
                                 21   Wright.
                                 22           127.    There is such unity of interest and ownership that DB Oilfield Support Services
                                 23   and Wright Capital Investments are inseparable from their individual owners.
                                 24           128.    The corporate forms of DB Oilfield Support Services and Wright Capital
                                 25   Investments were used to commit fraud and perpetrate crimes.
                                 26           129.    Adherence to the fiction of the corporate forms of DB Oilfield Support Services
                                 27   and Wright Capital Investments would sanction fraud and promote injustice.
                                 28

                                                                         20
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 20 of 21
                                  1          130.      All debts and obligations of DB Oilfield Support Services and Wright Capital
                                  2   Investments should be considered debts and obligation of their individual owners.
                                  3                                       PRAYER FOR RELIEF
                                  4          Wherefore, Plaintiff ConocoPhillips seeks the following relief:
                                  5          A. This court exercise its equitable powers and impose a constructive trust over all assets
                                  6               embezzled and/or fraudulently obtained from ConocoPhillips, and all assets
                                  7               maintained, purchased or obtained with those embezzled and/or fraudulently
                                  8               obtained funds from ConocoPhillips, including rents, profits, and all other proceeds
                                  9               of any embezzled funds.
                                 10          B. That this Court immediately enter an injunction freezing all funds held by
                                 11               Defendants, and forbidding defendants from selling, disposing or transferring any
                                 12               asset or making any payment or fund transfer to any person or entity.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13          C. That this Court enter judgment against defendants, jointly and severally, for general,
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14               compensatory, and punitive damages in an amount to be proven at trial, together with
                                 15               prejudgment interest.
                                 16          D. That ConocoPhillips be awarded treble damages under RICO.
                                 17          E. That ConocoPhillips be awarded its full costs and attorney fees.
                                 18          F. All other relief as may be just and proper.
                                 19          PLAINTIFF CONOCOPHILLIPS HEREBY DEMANDS A JURY TRIAL.
                                 20          DATED this 12th day of December, 2019.
                                 21                                                   HOLLAND & HART LLP
                                 22

                                 23                                                   /s/ Robert J. Cassity
                                 24                                                   Robert J. Cassity (Nevada Bar No. 9779)
                                                                                      Sydney R. Gambee (Nevada Bar No. 14201)
                                 25                                                   9555 Hillwood Drive, 2nd Floor
                                                                                      Las Vegas, NV 89134
                                 26
                                                                                      Attorneys for ConocoPhillips Alaska, Inc.
                                 27
                                              13901191_v5 44436.0084
                                 28

                                                                         21
                                       Case 3:20-cv-00072-SLG Document 1 Filed 12/12/19 Page 21 of 21
